   Case 1:20-cv-01254-MN Document 4 Filed 10/02/20 Page 1 of 4 PageID #: 125




                   IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
IN RE: Akorn Inc., et al.
 199SEIU National Benefit Fund, et al.

                                     Appellants,
                                                       Civil Action 20-1254
 v.

 Official Committee of Unsecured Creditors of          Bankruptcy Case No. 20-11177 (KBO)
 Akorn Inc., et al.                                    Bankruptcy BAP No. 20-29

                                      Appellees


1199SEIU BENEFIT FUNDS, DC47 FUND AND SBA FUND’S STATEMENT OF ISSUES
                              ON APPEAL


         1.       Whether the Bankruptcy Court erred in finding that the Plan complied with 11

U.S.C. §§ 1122, 1129(a)(1), requiring the classification of substantially similar claims.



         2.       Whether the Bankruptcy Court erred in finding that the Plan complied with 11

U.S.C. §§ 1123(a)(2), 1129(a)(1), requiring the Plan to specify classes impaired under the Plan.



         3.       Whether the Bankruptcy Court erred in finding that the Plan complied with 11

U.S.C. §§ 1123(a)(4), 1129(a)(1), requiring the Plan to provide equal treatment to members of

each class.



         4.       Whether the Bankruptcy Court erred in finding that the Plan complied with 11

U.S.C. §§ 1123(a)(5), 1129(a)(1), requiring the Plan to provide adequate means for Plan

implementation.




                                                   1
OMC\4823-4569-0061.v1-9/30/20
   Case 1:20-cv-01254-MN Document 4 Filed 10/02/20 Page 2 of 4 PageID #: 126




         5.       Whether the Bankruptcy Court erred in finding that the Plan proponents, the

Debtors, complied with 11 U.S.C. §§ 1107, 1129(a)(2), requiring the Debtors to maximize the

value of the estate.



         6.       Whether the Bankruptcy Court erred in finding that the Plan was proposed in good

faith as required by 11 U.S.C. §1129(a)(3).



         7.       Whether the Bankruptcy Court erred in finding that the Plan provided better

treatment to creditors than conversion to chapter 7 on the effective date, as required by 11 U.S.C.

§1129(a)(7).



         8.       Whether the Bankruptcy Court erred in finding that at least one impaired class of

creditors accepted the Plan, as required by 11 U.S.C. §1129(a)(10).



         9.       Whether the Bankruptcy Court erred in finding that the Plan did not discriminate

unfairly, and was fair and equitable, with respect to the appellants’ class, as required by 11 U.S.C.

§1129(b)(1).



         10.      Whether the Bankruptcy Court erred in finding that the Plan complied with the

absolute priority rule as required by 11 U.S.C. §1129(b)(2)(B).


         11.      Whether the Bankruptcy Court erred in finding that the releases and exculpations

in the Plan were constitutional as against third parties, were appropriately narrow in scope and




                                                  2
OMC\4823-4569-0061.v1-9/30/20
   Case 1:20-cv-01254-MN Document 4 Filed 10/02/20 Page 3 of 4 PageID #: 127




granted for appropriate consideration, and that the enforcing injunction complied with Fed. R.

Bankr. P. 3016(c).


         12.      Whether the Bankruptcy Court erred in making the factual finding that the evidence

provided by the Debtors satisfied the Debtors’ burden of proof under 1129(a), (b).


         13.      Whether the Bankruptcy Court erred in permitting the opinion testimony of Joseph

Bonaccorsi, Mark Buschmann or William Kocovski on the valuation of assets when they were

never qualified as expert witnesses.


         14.      Whether the Bankruptcy Court erred in using the market valuation of the Debtors’

assets when the book value of the Debtor’s assets exceeds the credit bid and no auction of assets

took place.


         15.      Whether the Bankruptcy Court erred in accepting the unsworn statement of counsel

to the Unsecured Creditors’ Committee on the nature of the released litigation claims as evidence

of the value or nature of the Debtor’s released causes of action.




Dated: October 2, 2020
       Wilmington, Delaware
                                            By: /s/Leslie B. Spoltore
                                               Leslie B. Spoltore, Esquire (DE Bar No. 3605)
                                               OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                               123 Justison Street, Suite 100
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 238-6947
                                               Facsimile: (302) 655-1092
                                               Email: leslie.spoltore@obermayer.com



                                                  3
OMC\4823-4569-0061.v1-9/30/20
   Case 1:20-cv-01254-MN Document 4 Filed 10/02/20 Page 4 of 4 PageID #: 128




                                    -and-

                                    Edmond M. George, Esquire (pro hac pending)
                                    OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                    Centre Square West
                                    1500 Market Street, Suite 3400
                                    Philadelphia, PA 19102
                                    Telephone: (215) 665-3140
                                    Facsimile: (215) 665-3165
                                    Email: Edmond.george@obermayer.com
                                    Counsel to AFSCME District Council 47 Health
                                    and Welfare Fund, 1199SEIU National Benefit
                                    Fund, 1199SEIU Greater New York Benefit Fund,
                                    1199SEIU National Benefit Fund for Home Care
                                    Workers, 1199SEIU Licensed Practical Nurses
                                    Welfare Fund and Sergeants Benevolent
                                    Association Health and Welfare Fund




                                       4
OMC\4823-4569-0061.v1-9/30/20
